DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the Information Disclosure Statements filed on 7/7/2021 has been considered by examiner (see attached PTO/SB/08).

Terminal Disclaimer
The terminal disclaimer filed on 7/12/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a system, comprising:
a first processor in an interactive service provider for delivery of at least one service over media content to a client device, wherein the media content is prepared by a video service provider,
wherein the first processor is configured to:
insert at least one of a plurality of digital watermarks or a plurality of digital fingerprints in the media content,
wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints is received from a pre-produced master content store,

search for at least one of fingerprint information or watermark information in a registry for the at least one of the plurality of digital watermarks or the plurality of digital fingerprints in the media content, based on analysis of at least one of a context, a user preference, or a defined goal of different segments in the programming media content and the non-programming media content,
wherein the at least one of the fingerprint information or the watermark information enables the first processor to keep a track of a user engagement with the media content,
wherein the video service provider comprises a second processor for delivery of the media content to the client device, wherein the second processor is configured to: 
transmit a media stream of the media content to the client device, wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints are at a plurality of event opportunities in the media content,
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content; and
wherein the client device comprises a third processor, wherein the third processor is configured to:
detect the at least one of the plurality of digital watermarks or the plurality of digital fingerprints inserted in the playback duration of the media content at the client device;
render a plurality of overlay graphics on the media content for the plurality of candidate time intervals in the media content in the playback duration of the media content based on the at least one of fingerprint information or watermark information;
determine availability of a set of input devices within a distance from the client device or a secondary device paired with the client device;
activate at least one of the plurality of overlay graphics on the media content from a repository of overlay graphics or one or more input devices of the set of input devices in a vicinity of the client device;
render a notification sent to the client device by the interactive service provider, based on a history of the at least one service delivered by the interactive service provider, and
wherein at least one of the one or more input devices are paired with at least one of the client device or the secondary device;
receive one or more trigger responses over an activated overlay graphic rendered on the media content in the playback duration of the media content, via the one or more input devices;
display an interactive view on the client device, wherein the interactive view comprises a user-selectable option;
transfer a first state of display associated with the non-programming media content to a second state of display associated with the at least one service based on a selection of the user-selectable option in the interactive view; and
enable delivery of the at least one service to perform an action on the non-programming media content based on the one or more trigger responses and the transfer of the first state of display associated with the non-programming media content to the second state of display associated with the at least one service,
wherein the delivery of the at least one service is enabled at the client device in communication with a fulfillment server that fulfills the delivery of the at least one service to increase the user engagement to select the at least one service.
Sinha et al. (US 2013/0205212), Roberts et al. 2016/0127788), Gross (US 2015/0289022), Berookhim et al. (US 2020/0244778), and McMillan et al. (US 2011/0246202) are the closest prior art relating to the Applicant's claimed invention. 
Sinha discloses a method and system for a universal remote control used with display devices that support automatic content recognition (ACR) are described. The remote control may be paired to the display device and may receive a trigger signal from the display device that corresponds to an interactive event overlay displayed on the display device as a result of the ACR operations. The pairing may occur through the use of near field communication (NFC) signals and/or WiFi signals. A graphical user interface (GUI) may be generated for display on a screen of the remote control device that corresponds to the interactive event overlay. The screen may be a touch-screen that enables the user to interact with the remote control through the GUI. The remote control may communicate one or more signals to the display device in response to user input received by the remote control device from information provided through the GUI.

Gross discloses a method for playing an interactive video on a user device. The method comprises receiving an interactive content file associated with a video to be played by the user device, the interactive content file comprising: one or more interactive tags arranged to be overlaid on the video when the video is played by the user device, wherein the one or more interactive tags have associated information which is accessible by a user when a respective tag is selected via a user interface of the user device; and information defining a location and a time for the tag to be overlaid on the video. The method also comprises receiving the video and combining, at a processor, the video and the one or more interactive tags in accordance with the information defining the location and the time for the tag to be overlaid on the video to produce an interactive video for display, and playing the interactive video for display. A 
Berookhim discloses methods, systems, and devices for determining a subset of users from among a set of users based on a set of received information associated with a photograph, where the disposition of the information is used to first determine the subset and then perform facial recognition on the subset of photographs for each user in order to accurately identify each user or users present in the photograph.
McMillan discloses methods and apparatus for audio watermarking a substantially silent media content presentation are disclosed. An example method to audio watermark a media content presentation disclosed herein comprises obtaining a watermarked noise signal comprising a watermark and a noise signal having energy substantially concentrated in an audible frequency band, the watermarked noise signal attenuated to be substantially inaudible without combining with a separate audio signal, associating the watermarked noise signal with a substantially silent content component of the media content presentation, the media content presentation comprising one or more media content components, and outputting the watermarked noise signal during presentation of the substantially silent content component.
The prior art do not disclose or render obvious the amended features.

With respect to claim 20, the prior art of record fails to disclose singly or incombination or render obvious a method, comprising:
in a first processor of an interactive service provider, a second processor of a video service provider, and a third processor of a client device:

wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints is received from a pre-produced master content store,
wherein the media content comprises programming media content and non-programming media content;
searching for at least one of fingerprint information or watermark information in a registry for the at least one of the plurality of digital watermarks or the plurality of digital fingerprints in the media content, based on analysis of at least one of a context, a user preference, or a defined goal of different segments in the programming media content and the non-programming media content,
wherein the at least one of the fingerprint information or the watermark information enables the first processor to keep a track of a user engagement with the media content,
transmitting, by the second processor, a media stream of the media content to the client device,
wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints are at a plurality of event opportunities in the media content,
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content;
detecting, by the third processor, the at least one of the plurality of digital watermarks or the plurality of digital fingerprints inserted in the playback duration of the media content at the client device;
rendering, by the third processor, a plurality of overlay graphics on the media content for the plurality of candidate time intervals in the media content in the playback duration of the media content based on the at least one of fingerprint information or watermark information;
determining availability of a set of input devices within a distance from the client device or a secondary device paired with the client device;
activating, by the third processor, at least one of the plurality of overlay graphics on the media content from a repository of overlay graphics or one or more input devices of the set of input devices in vicinity of the client device;
render a notification sent to the client device by the interactive service provider, based on a history of at least one service delivered by the interactive service provider, and
wherein at least one of the one or more input devices are paired with at least one of the client device or the secondary device;
receiving, by the third processor, one or more trigger responses over an activated overlay graphic rendered on the media content in the playback duration of the media content, via the one or more input devices;
displaying, by the third processor, an interactive view on the client device, wherein the interactive view comprises a user-selectable option;
transferring a first state of display associated with the non-programming media content to a second state of display associated with the at least one service based on a selection of the user-selectable option in the interactive view; and
enabling delivery of the at least one service to perform an action on the non-programming media content based on the one or more trigger responses and the transfer of the first state of display associated with the non-programming media content to the second state of display associated with the at least one service,
wherein the delivery of the at least one service is enabled at the client device in communication with a fulfillment server that fulfills the delivery of the at least one service to increase the user engagement to select the at least one service.
Sinha et al. (US 2013/0205212), Roberts et al. 2016/0127788), Gross (US 2015/0289022), Berookhim et al. (US 2020/0244778), and McMillan et al. (US 2011/0246202) are the closest prior art relating to the Applicant's claimed invention. 
Sinha discloses a method and system for a universal remote control used with display devices that support automatic content recognition (ACR) are described. The remote control may be paired to the display device and may receive a trigger signal from the display device that corresponds to an interactive event overlay displayed on the display device as a result of the ACR operations. The pairing may occur through the use of near field communication (NFC) signals and/or WiFi signals. A graphical user interface (GUI) may be generated for display on a screen of the remote control device that corresponds to the interactive event overlay. The screen may be a touch-screen that enables the user to interact with the remote control through the GUI. The remote control may communicate one or more signals to the display device in response to user input received by the remote control device from information provided through the GUI.
Roberts discloses an exemplary computer-implemented television service system detects, while a media content processing device is presenting a user interface view associated with a television service within a display screen in communication with the media content processing device, an input command provided by a user of the media content processing device and representative of a request for customer support. In response, the system identifies a context within which the input command is provided by the user, selects, based on the identified context, customer support content provided by the television service and associated with the user interface view being presented within the display screen, and directs the media content processing device to present the customer support content within the user interface view. Corresponding systems and methods are also described.
Gross discloses a method for playing an interactive video on a user device. The method comprises receiving an interactive content file associated with a video to be played by the user device, the interactive content file comprising: one or more interactive tags arranged to be overlaid on the video when the video is played by the user device, wherein the one or more interactive tags have associated information which is accessible by a user when a respective tag is selected via a user interface of the user device; and information defining a location and a time for the tag to be overlaid on the video. The method also comprises receiving the video and combining, at a processor, the video and the one or more interactive tags in accordance with the information defining the location and the time for the tag to be overlaid on the video to produce an interactive video for display, and playing the interactive video for display. A method for creating an interactive content file associated with a video is also disclosed. Corresponding systems and computer program products are also disclosed.
Berookhim discloses methods, systems, and devices for determining a subset of users from among a set of users based on a set of received information associated with a photograph, where the disposition of the information is used to first determine the subset and then perform facial recognition on the subset of photographs for each user in order to accurately identify each user or users present in the photograph.
McMillan discloses methods and apparatus for audio watermarking a substantially silent media content presentation are disclosed. An example method to audio watermark a media content presentation disclosed herein comprises obtaining a watermarked noise signal comprising a watermark and a noise signal having energy substantially concentrated in an audible frequency band, the watermarked noise signal attenuated to be substantially inaudible without combining with a separate audio signal, associating the watermarked noise signal with a substantially silent content component of the media content presentation, the media content presentation comprising one or more media content components, and outputting the watermarked noise signal during presentation of the substantially silent content component.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 8600382 B2	Hicks, III; John Alson
	US 8553853 B2	Middleswarth; Susan M. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             7/23/2021